DETAILED ACTION

1.  Applicant’s response filed 10/12/20 is acknowledged and has been entered.

2. Applicant is reminded of Applicant's election without traverse of Group I in Applicant’s response filed 9/16/15. 

Claims 1, 4-7 and 27-29 are presently being examined.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1, 4-7 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

The amendatory material not supported by the originally filed disclosure is as follows:  
“providing a sample comprising CD34+ hematopoietic stem cells, or stem cells and progenitor cells from human postembryonic tissue” in the context of the later recitation of “culturing, under static conditions, cells of the sample in a culture medium in a disposable bag for culturing mammalian cells at a cell density of at least 0.5 x 10E6 CD34+ hematopoietic stem cells/ml”.  

Applicant points to support for the amendment of claims 1, 27 and 29 to recite CD34+ hematopoietic stem cells at Example 1 of the instant specification.  However, although CD34+ hematopoietic stem cells are isolated from UCB in Example 1 and cultured and the culturing in said Example 1 pertains only to CD34+ hematopoietic stem cells, there is no disclosure of the density of the CD34+ stem cells being at least 0.5 x 10E6/ml for at least 7 days during the first 7 days of culture. Example 1 pertains to enrichment of CD34+ cells from cryopreserved umbilical cord blood from sixteen donors and the numbers of CD34+ cells from each of the said donors. 



“i-providing a sample comprising stem cells, progenitor cells or both from human postembryonic tissue” and “culturing said cells of step (i) at a cell density of at least 0.5 x 10E6/ml for at least 7 days…” to produce a collection of NK cells (e.g., on page 2 at lines 16-30). 

That is, in the case of both stem cells and progenitor cells, the cell density pertains to the composite cell composition (and as a side issue, not necessarily just the stem cells and progenitor cells because the sample “comprises” the stem cells and progenitor cells and may also comprise other cells).    

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claims are 1, 4-7 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 27 and 29 are indefinite in the recitation of “providing a sample comprising CD34+ hematopoietic stem cells, or stem cells and progenitor cells from human postembryonic tissue” in the context of the later recitation of “culturing, under static conditions, cells of the sample in a culture medium in a disposable bag for culturing mammalian cells at a cell density of at least 0.5 x 10E6 CD34+ hematopoietic stem cells/ml” because it is not clear what is meant, i.e., the prior recitation includes “stem cells and progenitor cells”, yet the later recitation only refers to density of CD34+ hematopoietic stem cells.  

In addition, evidentiary reference Sumide et al (Nature Comm. 2018, pages 1-17, DOI: 10.1038/s41467-018-04441-z) teach that besides CD34+ stem cells, CD34- stem cells exist that are present in human postembryonic tissue (see entire reference, especially abstract, materials and methods, and last paragraph of reference).  

7.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claims 1, 4 and 27-29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) in view of Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055, of record).  

The primary art reference does not teach the same starting cell density for the first 7 days of culture as is presently recited in the instant claims.  The primary art reference is silent as to the starting cell density in the preliminary upscaling culture in cell culture bags.  

However, for completeness of the record, the following arguments made by Applicant in the amendment and response filed 10/12/20 on pages 10-22 are not persuasive as follows.

Applicant argues that the examiner acknowledges that the primary art reference fails to teach limitations, including “1) culturing mammalian cells at a cell density of at least 0.5 x 10E6 CD34+ hematopoietic stem cells/ml for at least 7 days”; however, this is a mischaracterization as the recitation for density in the previous claim set pertained to either hematopoietic stem cells or stem cells and progenitor cells from human postembryonic tissue. The prior claim set did not have a recitation of starting cell density pertaining specifically to CD34+ hematopoietic stem cells.

With regard to Applicant’s arguments pertaining to the primary art reference, Spanholtz et al teach leaving out LIF and IP-1alpha in the low dose cytokine mixture when investigating because these cytokines were not available in clinical grade.  However, the instant claims only require three of GM-CSF, G-CSF, IL-6, LIF and/or MIP 1alpha.  The art reference meets this claim limitation even though LIF and/or MIP 1alpha are left out of the culture of CD34+ cells selected from thawed UCB according to Method III of the reference.  This disclosure at column 2 on page 6 references Table 2 and states that  an NK cell yield in the range of 1.9-7.8 x 109 NK cells with a purity of greater than 95% and a more than a 3-log expansion potential were obtained, pointing to feasibility of transfer of the procedure to clinical application conditions.  The disclosure on page 9 reiterates these teachings and refers to Table 2, as does the disclosure on page 6. The art reference does teach that a starting number of the thawed CD34+ cells from the donors was on average 1.3 +/- 0.61 x 106 with a range of 0.84-2.5 x 106 (page 6 and Table 2).  

Applicant’s argument that Sutlu et al (the secondary reference) is concerned with autologous NK cells is not persuasive because it is off-point.  Sutlu et al are cited for their teachings regarding cell culture conditions/materials, which apply to cells whether they are allogeneic cells or autologous cells.  In addition, Sutlu et al teach adoptive transfer of allogeneic NK cells in clinic and culture/expansion of NK cells under GMP compliant conditions with GMP compliant components, as well as myriad advantages of using bags and bioreactors (sterile, highly controlled, GMP compliant).  With regard to Applicant’s comment about T cell contamination and the teachings of Sutlu et al, Spanholtz et al teach that there is very little CD3+ cell contamination in the product (e.g., Figure 4, part a) and this is the relevant teaching because the cytokines and culture periods are those taught by Spanholtz et al.  

Applicant’s remaining arguments exclusive of the cell density for the first 7 days as presently recited have been addressed in the prior office action of record.  

8.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) in view of Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055, of record) as applied to claims 1, 4, 27, 28 and 29 above, and further in view of Fujisaki et al (Canc. Res., 69(9): 4010-4017, published online 4/21/09, of record) as evidenced by Drugs.com (3/15, of record).  

See above.

9.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claim 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) in view of Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055, of record) as applied to claims 1, 4, 27, 28 and 29 above, and further in view of US 20100233192 A1 (priority to 4/18/07, of record). 

See above.

10.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claims 1, 4 and 27-29 on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 28-31 and 35-38 of U.S. Patent No. 9,109,202 (of record) in view of Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) and Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055).

The claims of ‘202 do not recite a starting cell density for the first 7 days of culture as is presently recited in the instant claims.  Spanholtz et al is silent as to the starting cell density in the preliminary upscaling culture in cell culture bags.  

11.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 28-31 and 35-38 of U.S. Patent No. US 9,109,202 (of record) in view of Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) and Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055) as applied to claims 1, 4 and 27-29 above, and further in view of US 20100233192 A1 (of record, priority to 4/18/07).

The claims of ‘202 do not recite a starting cell density for the first 7 days of culture as is presently recited in the instant claims.  Spanholtz et al is silent as to the starting cell density in the preliminary upscaling culture in cell culture bags.  
 
12.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claims 1, 4 and 27-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 9,193,953 (of record) in view of Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) and Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055, of record).

The claims of ‘953 do not recite a starting cell density for the first 7 days of culture as is presently recited in the instant claims.  Spanholtz et al is silent as to the starting cell density in the preliminary upscaling culture in cell culture bags.

13.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 28-31 and 35-38 of US 9,193,953 in view of Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) and Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055, of record) as applied to claims 1, 4 and 27-29 above, and further in view of US 20100233192 A1 (priority to 4/18/07, of record).

14.  Applicant’s amendment filed 10/12/20 has overcome the prior rejection of record of claims 1, 4-7 and 27-29 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of copending Application No. 15/711,141 in view of  Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) and Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055) (as pertains to instant claims 1, 4 and 27-29), and further in view of Fujisaki et al (Canc. Res., 69(9): 4010-4017, published online 4/21/09, of record) as evidenced by Drugs.com (3/15, of record) (as pertains to instant dependent claim 5), US 20100233192 A1 (priority to 4/18/07) (of record, as pertains to instant dependent claims 6 and 7).

The claims of ‘114 do not recite a starting cell density for the first 7 days of culture as is presently recited in the instant claims.  Spanholtz et al is silent as to the starting cell density in the preliminary upscaling culture in cell culture bags. Other limitations taught by the prior cited references are not recited in the claims of ‘114.

15.  Applicant is reminded that the prior rejection of record of claims 1-4 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No.14/376,870 in view of Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) and Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055) were withdrawn in light of the abandonment of 14/376,870 on 1/11/2018.

16.  Applicant is reminded that the prior rejection of record of claims 1-5 as provisionally rejected on the ground of nonstatutory double patenting over claims 1-4 of copending Application No.14/376,870 in view of Spanholtz et al (PLOS One, 2/10 5(2): e9221, 1-12, IDS reference) and Sutlu et al (Cytotherapy, 12/10, 12: 1044-1055) as applied to claims 1-4 above, and further in view of US 20100233192 A1 (priority to 4/18/07) were withdrawn in light of the abandonment of 14/376,870 on 1/11/2018.

17.  Applicant is reminded that the Examiner had acknowledged that co-inventor Jan Spanholtz has declared that during the 2008 ASH meeting of December 2008, an abstract was submitted and published in the November issue of Blood and that a poster session was presented, but no slide show or oral presentation was held beyond the poster session.  Inventor Spanholtz has further stated that the mixing condition of step ii and the culturing while mixing of step iii in instant claim 1 of the instant application were not disclosed or suggested in the abstract and/or the said meeting poster nor disclosed by said Inventor and were not part of the two step culturing method disclosed in said abstract.  See the Declaration of Inventor Jan Spanholtz under 37 C.F.R. 1.132 filed 3/27/17.

18.  No claim is allowed.

19.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644